Exhibit 10.1

 

EXECUTION VERSION

 

TWELFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated as of
March 11, 2013 (the “Amendment Date”), between NEW MOUNTAIN FINANCE SPV FUNDING,
L.L.C., a Delaware limited liability company (the “Borrower”), NEW MOUNTAIN
FINANCE HOLDINGS, L.L.C., as collateral administrator (the “Collateral
Administrator”), WELLS FARGO SECURITIES, LLC, a Delaware limited liability
company (the “Administrative Agent”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a lender (the “Lender”).

 

WHEREAS, the Borrower, the Collateral Administrator, the Administrative Agent,
Wells Fargo Bank, National Association, as collateral custodian, the Lender and
the other lenders party from time to time thereto, are party to the Loan and
Security Agreement, dated as of October 27, 2010 (as amended from time to time
prior to the date hereof, the “Loan and Security Agreement”), providing, among
other things, for the making and the administration of the Advances by the
lenders to the Borrower;

 

WHEREAS, the Borrower, the Collateral Administrator, the Administrative Agent
and the Lender desire to amend the Loan and Security Agreement, in accordance
with Section 12.1 of the Loan and Security Agreement and subject to the terms
and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                                          Defined Terms.  Terms used
but not defined herein have the respective meanings given to such terms in the
Loan and Security Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                                          Section 1.1 of the Loan
and Security Agreement shall be amended by deleting the definitions of “Advance
Rate”, “Applicable Spread” and “Borrowing Base” and inserting in lieu thereof
the following:

 

“Advance Rate”:  (a) With respect to any First Lien Loan, 70% and (b) with
respect to any Second Lien Loan, the lesser of (i) 25% and (ii) the minimum
percentage necessary such that the amount of the initial Advance with respect to
such Second Lien Loan results in the Adjusted Net Second Lien Leverage Ratio of
the related Obligor being less than the threshold determined by the
Administrative Agent in its sole discretion for such Obligor at the time of the
approval of such Second Lien Loan.

 

--------------------------------------------------------------------------------


 

“Applicable Spread”: A rate per annum equal to the percentage determined in
accordance with the following formula, rounded to four decimal places:

 

Applicable Spread = (ASF x PercentageF) + (ASO x PercentageO)

 

where:

 ASF      =     2.00%;

 

 

 

 ASO     =     2.75%;

 

 

 

 

 

 

 

 PercentageF

=

Average Adjusted BalanceF / Average Adjusted BalanceAgg;

 

 

 

 

 

 PercentageO

=

100% - PercentageF;

 

 

 

 

 

 Average Adjusted BalanceF

=

(Beginning Adjusted BalanceF + Ending Adjusted BalanceF)/2

 

 

 

 

 

 Beginning Adjusted BalanceF

=

Adjusted Balance related to First Lien Loans on the first day of the related
Accrual Period;

 

 

 

 

 

 Ending Adjusted BalanceF

=

Adjusted Balance related to First Lien Loans on the last day of the related
Accrual Period;

 

 

 

 

 

 Average Adjusted BalanceAgg

=

(Beginning Adjusted BalanceAgg + Ending Adjusted BalanceAgg)/2

 

 

 

 

 

 Beginning Adjusted BalanceAgg

=

Aggregate Adjusted Balance on the first day of the related Accrual Period; and

 

 

 

 

 

 Ending Adjusted BalanceAgg

=

Aggregate Adjusted Balance on the last day of the related Accrual Period.

 

“Borrowing Base”:  As of any Measurement Date, an amount equal to the lesser of:

 

(a)                                 the aggregate sum of (i) for each Eligible
Loan as of such date, the product of (A) the Advance Rate for such Eligible Loan
as of such date and (B) the OLB of such Eligible Loan as of such date, plus
(ii) the aggregate amount on deposit in the Principal Collection Account
reasonably determined by the Collateral Custodian to be payable to the Borrower
on the next following Payment Date in accordance with Section 2.7 or
Section 2.8, as applicable minus (iii) the Excess Concentration Amount; or

 

(b)                                 (i) the sum of the OLB of all Eligible Loans
as of such date minus (ii) the Required Minimum Equity Amount, plus (iii) the
aggregate amount on deposit in the Principal Collection Account reasonably
determined by the Collateral Custodian to be payable to the Borrower on the next
following Payment Date in accordance with Section 2.7 or Section 2.8, as
applicable minus (iv) the Excess Concentration Amount.

 

2

--------------------------------------------------------------------------------


 

SECTION 2.2.                                          Section 1.1 of the Loan
and Security Agreement shall be amended by deleting clauses (a) and (c) of the
definition of “Eligible Loan” and inserting in lieu thereof the following:

 

(a)                                 such Loan is a First Lien Loan or a Second
Lien Loan;

 

(c)                                  as of the date such Loan is first acquired
by the Borrower, the sum of the OLBs of all Second Lien Loans is less than or
equal to twenty-five (25) percent of the aggregate OLB of all Loans;

 

SECTION 2.3.                                          The definition of “Value
Adjustment Event” in Section 1.1 of the Loan and Security Agreement shall be
amended by (i) deleting clause (a) and inserting the following clause (a) in
lieu thereof, (ii) deleting “or” at the end of clause (f), (iii) deleting “.” at
the end of clause (g) and inserting “; or” in lieu thereof, and (iv) inserting
the following clause (h):

 

(a)                                 solely with respect to any First Lien Loan,
the Net Senior Leverage Ratio for any Relevant Test Period of the related
Obligor with respect to such Loan is (i) greater than 3.50 and (ii) greater than
0.50 higher than the Original Net Senior Leverage Ratio;

 

(h)                                 solely with respect to any Second Lien Loan,
the Adjusted Net Second Lien Leverage Ratio for any Relevant Test Period of the
related Obligor with respect to such Loan is greater than the threshold
determined by the Administrative Agent in its sole discretion for such Obligor
at the time of the approval of such Second Lien Loan.

 

SECTION 2.4.                                          Section 1.1 of the Loan
and Security Agreement shall be amended by inserting the following definitions
of “Adjusted Balance”, “Adjusted Net Second Lien Leverage Ratio”, “Adjusted
Second Lien Debt”, “Aggregate Adjusted Balance”, “Excess Concentration Amount”
and “Second Lien Loan”:

 

“Adjusted Balance”:  For any Loan as of any date of determination, an amount
equal to the product of (a) the OLB of such Loan as of such date of
determination multiplied by (b) the Advance Rate for such Loan as of such date
of determination; provided that the “Adjusted Balance” of any Loan that is not
an Eligible Loan shall be zero.

 

“Adjusted Net Second Lien Leverage Ratio”: With respect to any Second Lien Loan
for any Relevant Test Date, the ratio of (a) the sum of (i) the product of
(x) the Adjusted Second Lien Debt of the applicable Obligor and (y) the Advance
Rate with respect to such Loan as of such date and (ii) the par amount of all
indebtedness of the related Obligor that is senior to such Adjusted Second Lien
Debt in right of payment or with respect to a lien on collateral minus (iii) the
Unrestricted Cash of such Obligor as of such date to (b) EBITDA of such Obligor
as of such date, as calculated by the Borrower and Collateral Administrator in
good faith using information from and calculations consistent with the relevant
compliance statements and financial reporting packages provided by such Obligor
as per the requirements of the Underlying Instruments.

 

“Adjusted Second Lien Debt”: With respect to any Obligor on any Relevant Test
Date, the product of (a) the sum of the aggregate principal amounts of all
indebtedness of such

 

3

--------------------------------------------------------------------------------


 

Obligor (including the related Loan and as reflected on the most recent
financial statements delivered by such Obligor to the Borrower) outstanding on
such date that is pari passu with such Loan in right of payment or with respect
to a lien on collateral and (b) the lesser of (i) the Purchase Price for the
related Loan (expressed as a percentage of par) and (ii) the Assigned Value of
the related Loan.

 

“Aggregate Adjusted Balance”:  On any date of determination, the sum of the
Adjusted Balances of all Loans on such date.

 

“Excess Concentration Amount”: The greater of (a) the aggregate OLB of all
Second Lien Loans minus the product of (i) the aggregate OLB of all Loans and
(ii) 25%, and (b) $0.

 

“Second Lien Loan”: Any Loan that (i) is secured by a pledge of collateral which
security interest is validly perfected and second priority security under
Applicable Law (subject to Liens permitted by the applicable Underlying
Instruments), (ii) is either pari passu or second priority in right of payment
with the Indebtedness of the holders of the first priority security interest and
(iii) pursuant to an intercreditor agreement between the Borrower and the holder
of such first priority security interest, the amount of Indebtedness covered by
such first priority security interest is limited in terms of aggregate
outstanding amount or percent of outstanding principal.

 

SECTION 2.5.                                          Section 5.1 of the Loan
and Security Agreement shall be amended by deleting clause (v) thereof and
inserting in lieu thereof the following:

 

(v)                                 Borrower Financial Statements. The Borrower
will submit to the Administrative Agent and each Lender, within ninety (90) days
after the fiscal year ended December 31, 2012, consolidated audited financial
statements of the Borrower, audited by a firm of nationally recognized
independent public accountants.

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.                                          The Borrower hereby
represents and warrants to the Administrative Agent and the Lender that, as of
the Amendment Date, (i) no Default, Event of Default, Change of Control or
Collateral Administrator Termination Event has occurred and is continuing and
(ii) the representations and warranties of the Borrower contained in the Loan
and Security Agreement are true and correct in all material respects on and as
of such day (other than any representation and warranty that is made as of a
specific date).

 

ARTICLE IV

 

Condition Precedent

 

This Amendment shall become effective as of the Amendment Date upon the
execution and delivery of this Amendment by each party hereto.

 

4

--------------------------------------------------------------------------------


 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                                          Governing Law. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 5.2.                                          Severability Clause.  In
case any provision in this Amendment shall be invalid, illegal or unenforceable,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

SECTION 5.3.                                          Ratification.  Except as
expressly amended hereby, the Loan and Security Agreement is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Amendment shall form a part of the
Loan and Security Agreement for all purposes.

 

SECTION 5.4.                                          Counterparts.  The parties
hereto may sign one or more copies of this Amendment in counterparts, all of
which together shall constitute one and the same agreement.  Delivery of an
executed signature page of this Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.

 

SECTION 5.5.                                          Headings.  The headings of
the Articles and Sections in this Amendment are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provisions hereof.

 

[SIGNATURES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the Amendment Date.

 

 

 

NEW MOUNTAIN FINANCE SPV FUNDING, L.L.C., as the Borrower

 

 

 

 

 

By:

New Mountain Finance Holdings, L.L.C., its managing member

 

 

 

 

 

 

 

By:

/s/ David M. Cordova

 

 

Name:

David M. Cordova

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., as the Collateral Administrator

 

 

 

 

 

 

By:

/s/ David M. Cordova

 

 

Name:

David M. Cordova

 

 

Title:

Chief Financial Officer and Treasurer

 

[Signature Page to Twelfth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,
as Administrative Agent

 

 

 

 

 

By:

/s/ Allan Schmitt

 

 

Name:

Allan Schmitt

 

 

Title:

Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

By:

/s/ Jason Powers

 

 

Name:

Jason Powers

 

 

Title:

Managing Director

 

[Signature Page to Twelfth Amendment to Loan and Security Agreement]

 

--------------------------------------------------------------------------------